05/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0061

                                         DA 21-0061
                                                                        FILED
 DANIEL McCAUL,
                                                                        MAY 2 5 2021
       Plaintiff and Appellant,                                      Bowen Greenwood
                                                                   Clerk of Suprerne Cour
                                                                      State of Montana

 v.
                                                                    ORDER
 SOUTHWEST MONTANA COMMUNITY
 FEDERAL CREDIT UNION,

       Defendant and Appellee.



       This Court reviews briefs to ensure compliance with Rules 11 and 12 ofthe Montana
Rules of Appellate Procedure.
       M. R. App. P. 10(4) requires that papers presented for filing shall contain a
certificate of service in the form of a statement of the date and rnanner of service and of
the narnes and addresses of the persons served, certified by the person who made service.
Appellant's Brief does not contain a certificate of service.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
Document's line spacing and the typeface, point size, and word count. Appellant's Brief
does not include a certificate of compliance.
       M. R. App. P. 11(6) requires that the cover of the Appellant's brief shall be blue;
shall include the name of the judge in the case from which the appeal was taken; and shall
include the narnes, mailing addresses, telephone, fax numbers, and email addresses (if any)
of respective counsel for parties, identifying the party counsel represents. The cover of
Appellant's brief is not blue, does not include the name ofthe judge in the case from which
the appeal was taken, and does not include the naine, mailing address, telephone, fax
number, and email address of counsel for Appellee.
      M. R. App. P. 12(1)(i) requires appellants to attach an appendix including the
relevant judgment, order(s), findings of fact, conclusions of law, jury instruction(s),
ruling(s), or decision(s) frorn which the appeal is taken together with any written
memorandum or rationale ofthe court, and those pages ofthe transcript containing any oral
ruling in support. The appendix to Appellant's brief contains only a single page from the
judgment or order appealed.
       M.R. App. P. 13(2)requires a signed original and nine copies of each brief shall be
filed with the clerk of the suprerne court. Appellant filed no copies of his brief.
       After reviewing the Appellant's opening brief filed on May 24, 2021, this Court has
determined that the brief does not comply with the Rules and must be resubmitted.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall file with the Clerk ofthis Court this briefcontaining the revisions necessary
to comply with the specified Rules and that the Appellants shall serve copies ofthe revised
brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the resubmitted brief and appendix.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to all
parties of record.


                                                  For the Court,




                                                                        Justice




                                             2